Citation Nr: 0639073	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.

3.  Entitlement to service connection for hypertension 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1964 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  In addition, the veteran's claim for 
service connection for hypertension secondary to PTSD is also 
being remanded.  The Board notes that in November 2003, the 
veteran requested service connection for hypertension to 
include as secondary to his PTSD.  The RO included this 
additional theory of entitlement in the April 2004 Statement 
of the Case (SOC).  The Board has determined that the 
veteran's claims of entitlement to service connection for 
hypertension secondary to service-connected diabetes mellitus 
and entitlement to service connection for hypertension 
secondary to PTSD are separate issues.  As such, they are not 
inextricably intertwined.  However, the issue of entitlement 
to service connection for hypertension secondary to PTSD is 
inextricably intertwined with the issue of entitlement to 
service connection for PTSD.  

FINDING OF FACT

The veteran's hypertension is not related to active service 
or to service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by service and is not causally related to service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in April 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  However, the veteran was informed, 
by letter dated in March 2006, of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in May 2003.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran seeks service connection for his hypertension 
that he contends may be related to his diabetes mellitus.  
The Board notes that service connection for diabetes mellitus 
was granted in a March 2003 rating decision.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hypertension is factually shown during service.  
The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of hypertension during service.  On the clinical 
examination for separation from service, the veteran's blood 
pressure reading was 112/84.  Thus, there is no medical 
evidence that shows that the veteran suffered from 
hypertension during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.  The first showing of hypertension 
in the record is not until 2000; however, the veteran advised 
the April 2003 VA examiner that he was diagnosed with 
hypertension in 1977.  Nevertheless, the reported diagnosis 
in 1977 is still several years after the appellant's 
discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1968 and 
2000, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

In this case, the appellant clearly has a current disability.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between hypertension and 
military service or between hypertension and the veteran's 
service-connected diabetes mellitus.  However, no medical 
professional has ever related the veteran's hypertension to 
his military service or to his service-connected diabetes 
mellitus.  The April 2003 VA examiner opined that the 
veteran's hypertension was not at least as likely secondary 
to the diabetes mellitus as the hypertension was diagnosed in 
1977 and the diabetes in 1986.  Although invited to do so, 
the veteran has submitted no medical opinion to the contrary.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hypertension as either directly related to military service 
or as secondary to service-connected diabetes mellitus, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus, is denied.





REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. in accordance with DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

In April 2003, the veteran submitted information that he 
served in 2nd Bn 7th Marines E Co. from May 1965 to April or 
May 1966 and that he was part of Alpha company 1st Bn 4th 
Marines attached to 2/7.  The veteran stated that he fought 
in Chu Lai and other areas and that his unit was engaged in 
firefights with NVA regulars and some VC units.  The veteran 
reported that he was ambushed several times during this time 
and saw a lot of his buddies get wounded and killed.

In November 2003, the veteran reported that his military 
occupational specialty (MOS) was infantryman (MOS 0311).  The 
veteran's DD214 noted that his specialty number and title 
were 0331 Machine Gunner.  Service Personnel Records indicate 
that the veteran participated in operations against the 
insurgent communist (Viet Cong) forces in the Republic of 
Vietnam from May 7, 1965 to April 11, 1966 and participated 
in Operation Harvest Moon in South Vietnam in December 1965, 
Operation Double Eagle II in February 1966, Operation Utah in 
March 1966, and Operation Indiana in March 1966.  
     
The record indicates that the May 2003 VA examiner diagnosed 
the veteran with depressive disorder, not otherwise 
specified, in remission and noted that the veteran did not 
meet any other criteria for any other disorder, DSM-IV, 
including PTSD.  However, a March 2004 VA physician noted an 
impression of PTSD.  

Given the conflicting diagnoses, the Board finds that a new 
examination is needed to clarify the diagnosis, and its 
relationship to the veteran's stressors.  



Accordingly, the case is REMANDED for the following action:

1.  It appears that the veteran receives 
routine treatment at the VA Medical 
Center in St. Louis, Missouri.  While 
this case is in remand status, the RO 
should obtain all records of current 
treatment.  In reviewing the VA records 
in the file, the Board notes no records 
were obtained since April 2004.

2.  The veteran should be afforded the 
appropriate VA PTSD examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should render an opinion as 
to whether the veteran meets the DSM-IV 
criteria for a diagnosis of PTSD; and, if 
so, whether it is at least as likely as 
not that there is a link between any 
claimed in-service stressor or stressors 
and the current diagnosis of PTSD.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
after taking any other development deemed 
essential, the case, including the issue 
of entitlement to service connection for 
hypertension secondary to PTSD, should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


